 


109 HR 1623 IH: To recognize the organization known as the National Academies of Practice.
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1623 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Strickland introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To recognize the organization known as the National Academies of Practice. 
 
 
1.Grant of Federal Charter to National Academies of Practice 
(a)Grant of CharterPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1503 the following chapter: 
 
1504National Academies of Practice 
 
Sec. 150401. Definition 
Sec. 150402. Organization 
Sec. 150403. Purposes 
Sec. 150404. Membership 
Sec. 150405. Governing body 
Sec. 150406. Powers 
Sec. 150407. Restrictions 
Sec. 150408. Duty to maintain corporate and tax-exempt status 
Sec. 150409. Records and inspection 
Sec. 150410. Service of process 
Sec. 150411. Liability for acts of officers and agents 
Sec. 150412. Annual report  
150401.DefinitionFor purposes of this chapter, State includes the District of Columbia and the territories and possessions of the United States. 
150402.Organization 
(a)Federal charterThe National Academies of Practice (in this chapter, the corporation), a nonprofit corporation incorporated in the District of Columbia, is a federally chartered corporation 
(b)ExpirationIf the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires. 
150403.PurposesThe purposes of the corporation are as provided in the articles of incorporation and include the following: 
(1)Honoring persons who have made significant contributions to the practice of applied dentistry, medicine, nursing, optometry, osteopathy, pharmacy, podiatry, psychology, social work, veterinary medicine, and other health care professions. 
(2)Improving the effectiveness of such professions by disseminating information about new techniques and procedures, promoting interdisciplinary practices, and stimulating multidisciplinary exchange of scientific and professional information. 
(3)Upon request, advising the President, the members of the President’s Cabinet, the Congress, Federal agencies, and other relevant groups about practitioner issues in health care and health care policy, from a multidisciplinary perspective. 
150404.MembershipEligibility for membership in the corporation and the rights and privileges of members are as provided in the bylaws of the corporation.  
150405.Governing body 
(a)Board of DirectorsThe board of directors is the governing body of the corporation. The board may exercise, or provide for the exercise of, the powers of the corporation. The composition and the responsibilities of the board are as provided in the articles of incorporation and bylaws. 
(b)OfficersThe officers of the corporation, the manner of electing the officers, and the powers of the officers are as provided in the articles of incorporation and bylaws. 
150406.PowersThe corporation has only those powers provided in its bylaws and articles of incorporation filed in the State in which it is incorporated, subject to the laws of such State. 
150407.Restrictions 
(a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend. 
(b)Political activitiesThe corporation, any officer, or any director of the corporation, acting as such officer or director, may not contribute to, support, or otherwise participate in any political activity or in any manner attempt to influence legislation. 
(c)Distribution of income and assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or member in an amount approved by the board of directors. 
(d)LoansThe corporation may not make a loan to any officer, director, or employee of the corporation. 
(e)Claims of Federal approval or authorizationExcept by agreement, the corporation may not claim congressional approval or the authority of the United States Government for any of its activities. 
(f)Federal advisory activitiesWhile providing advice to Federal agencies, the corporation may be subject to the Federal Advisory Committee Act (5 U.S.C. Appendix; 86 stat. 700). 
150408.Duty to maintain corporate and tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation as provided in the Internal Revenue Code of 1986 or any corresponding similar provision. 
150409.Records and inspection 
(a)Books and records of accountThe corporation shall keep correct and complete books and records of account and shall keep minutes of any proceeding of the corporation involving any of its members, the board of directors, or any committee having authority under the board of directors. 
(b)Names and addresses of membersThe corporation shall keep at its principal office a record of the names and addresses of all members having the right to vote in any proceeding of the corporation. 
(c)Right to inspect books and recordsAll books and records of the corporation may be inspected by any member having the right to vote, or by any agent or attorney of such member, for any proper purpose, at any reasonable time. 
(d)Application of State lawNothing in this section shall be construed to contravene any applicable State law. 
150410.Service of processWith respect to service of process, the corporation shall comply with the laws of the State in which it is incorporated and those States in which it carries on its activities in furtherance of its corporate purposes. 
150411.Liability for acts of officers and agentsThe corporation shall be liable for the acts of its officers and agents when acting within the scope of their authority. 
150412.Annual reportThe corporation shall report annually to the Congress concerning the activities of the corporation during the preceding fiscal year. The report shall not be printed as a public document. . 
(b)Clerical amendmentThe table of chapters for subtitle II of title 36, United States Code, is amended by striking the item relating to chapter 1504 and inserting the following new item: 
 
 
1504. National Academies of Practice, Incorporated................................150401.  
 
